 Case 1:20-cv-03390-KAM Document 11 Filed 12/11/20 Page 1 of 5 PageID #: 64



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
FRANCISCO BETANCOURT,

                Petitioner,
                                                   ORDER

    -against-                                      20-CV-3390(KAM)


UNITED STATES OF AMERICA,

              Respondent.
--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           On July 16, 2020, Francisco Betancourt (“Mr.

Betancourt”), who, at that time, was temporarily incarcerated at

the Metropolitan Detention Center in Brooklyn, New York, filed a

pro se petition for a writ of habeas corpus in this District

pursuant to 28 U.S.C. § 2241.       (See generally ECF No. 1,

Petition (”Pet.”).)     The government responded to Mr.

Betancourt’s petition, arguing that the petition should be

transferred to a different judicial district, or dismissed

without prejudice so that it could be re-filed elsewhere.            (See

generally ECF No. 9, Letter in Response to Petition (“Resp.”).)

           For the reasons that follow, Mr. Betancourt’s petition

is DISMISSED without prejudice.       He may either file a motion for

compassionate release pursuant to the First Step Act with the

court that sentenced him, or re-file a petition for habeas

relief in the judicial district where he is now incarcerated.
 Case 1:20-cv-03390-KAM Document 11 Filed 12/11/20 Page 2 of 5 PageID #: 65



           First, though styled as a petition for habeas relief

pursuant to 28 U.S.C. § 2241, the majority of Mr. Betancourt’s

petition seeks a reduction of his sentence pursuant to 18 U.S.C.

§ 3582(c)(1) (the so-called “compassionate release” statute), in

light of his pre-existing medical condition and the risks posed

to him in prison by the COVID-19 pandemic.         (See Pet. at 3-10.)

A motion for compassionate release must be directed to the court

that imposed the original sentence, because the motion is “a

continuation of the prior criminal proceeding.”          United States

v. Arrango, 291 F.3d 170, 171 (2d Cir. 2002).          Mr. Betancourt

was originally sentenced by Judge Stefan R. Underhill of the

United States District Court for the District of Connecticut.

(See Case No. 16-cr-238 (D. Conn.).)        Thus, a motion for

compassionate release should be directed to that court rather

than this court.

           Second, Mr. Betancourt’s petition lists several

alleged constitutional violations (though the basis for these

alleged violations is not clear).        (See Pet. at 2-3.)

Allegations of constitutional violations may be raised in a

habeas petition filed pursuant to 28 U.S.C. § 2241, but such a

petition should be filed in the judicial district where the

petitioner is incarcerated, because a court cannot issue a writ

of habeas corpus without having jurisdiction over the custodian


                                     2
 Case 1:20-cv-03390-KAM Document 11 Filed 12/11/20 Page 3 of 5 PageID #: 66



of the petitioner.     See Rumsfeld v. Padilla, 542 U.S. 426, 447

(2004) (“Whenever a § 2241 habeas petitioner seeks to challenge

his present physical custody within the United States, he should

name his warden as respondent and file the petition in the

district of confinement.”).      At the time he filed his petition,

Mr. Betancourt was temporarily confined at the Metropolitan

Detention Center in this District.        However, at the time of the

government’s response, he was confined at FTC Oklahoma City in

Oklahoma City, Oklahoma (Resp. at 2), and it now appears that he

is confined at FCI Butner Medium II in Butner, North Carolina

(see Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/.)         Thus, this court does not have

jurisdiction over his custodian, the warden of his current

facility, and so a habeas petition pursuant to 28 U.S.C. § 2241

should instead be filed in the United States District Court

where Mr. Betancourt is currently confined.         See Padilla, 542

U.S. at 443 (“for core habeas petitions challenging present

physical confinement, jurisdiction lies in only one district:

the district of confinement”).

           Accordingly, Mr. Betancourt’s petition is DISMISSED

without prejudice.     Should he wish to file a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1), he

should file his motion with the clerk of the United States


                                     3
 Case 1:20-cv-03390-KAM Document 11 Filed 12/11/20 Page 4 of 5 PageID #: 67



District Court that sentenced him, that is, the District of

Connecticut.    Should he wish to file a habeas petition pursuant

to 28 U.S.C. § 2241, he may re-file his petition in the United

States District Court where he is currently confined.           A re-

filed petition should not count as a “second” or “successive”

petition.    See Vasquez v. Parrott, 318 F.3d 387, 390 (2d Cir.

2003) (“[W]here a first petition is dismissed for technical

procedural reasons, . . . a refiling of that petition after

complying with the required formalities does not qualify as

‘second or successive.’”) (quotations and citations omitted).

            The court has entered this Order without waiting for

Mr. Betancourt to file a reply to the government’s letter, so

that Mr. Betancourt may seek relief in the appropriate court as

soon as possible.     The briefing schedule previously entered by

the court (ECF No. 7) is therefore VACATED.

            The Clerk of Court is directed to (1) enter judgment

dismissing the case without prejudice, (2) serve a copy of this

Order and the judgment on Mr. Betancourt at FCI Butner Medium

II, (3) note the mailings on the docket, and (4) close the case.

Should the government have information indicating that Mr.

Betancourt’s current location is somewhere other than FCI Butner

Medium II, the government is respectfully directed to serve a

copy of this Order on Mr. Betancourt at that location.


                                     4
 Case 1:20-cv-03390-KAM Document 11 Filed 12/11/20 Page 5 of 5 PageID #: 68



           Mr. Betancourt is denied a certificate of

appealability, as he has failed to make a substantial showing of

the denial of a constitutional right.        See 28 U.S.C. §

2253(c)(2).   The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in

good faith, and therefore in forma pauperis status is denied for

purposes of an appeal.     See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.

Dated:     Brooklyn, New York
           December 11, 2020


                                   ___________/s/_______________
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     5
